DETAILED ACTION
The following is in response to the continuation application filed 06/11/2019.  Claims 23-34 are pending, claims 1-22 have been canceled.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Neil Batavia (Reg. No. 54599) on 5/5/2021.
The application has been amended as follows: 
Claim 23 has been amended as follows:
23. (Currently amended) A computer-implemented method to send, by one or more computing devices, electronic payments via social networking systems, comprising: 
determining, by the one or more computing devices,  [[that]] social networking payments are enabled in an account associated with a recipient and [[if]] electronic payment account information associated with [[a]] the recipient is registered by the recipient on a recipient social network identity page; 
in response to determining that social networking payments are enabled and electronic payment account information is registered, displaying the recipient social network identity page in a social networking application on a sender remote computing device, the recipient social network identity page displaying a payment object interface; 
detecting, by the one or more computing devices,  selection of the payment object interface indicating that a user associated with the sender remote computing device intends to send a payment to the recipient; 

 receiving, by the one or more computing devices,  the input of the payment transaction information; 
communicating to a payment processing system the received payment transaction information and an instruction to settle the payment amount from the sender payment account to a recipient payment account associated with the recipient; and 
in response to receiving the payment transaction information from the one or more computing devices, transferring, by the payment processing system, the payment amount from the sender payment account to the recipient payment account.

Allowable Subject Matter
Claims 23-34 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The overall claimed combination of a computer-implemented method to send, by one or more computing devices, electronic payments via social networking systems, comprising: determining that social networking payments are enabled and if electronic payment account information associated with a recipient is registered by the recipient on a recipient social network identity page; in response to determining that social networking payments are enabled and electronic 
	McKelvey (US 2012/0095857 A1 of record) teaches a way for an individual to complete a financial transaction by swiping a magnetic stripe card through a card reader connected to a mobile device.  
	Brandes et al.  (US 2007/0027803) teach a system for remote payments and transactions in real time by a mobile phone.
	
With regards to 35 USC 101 subject matter eligibility:
The limitations in the independent claims 23, 27 and 31 of “determining that social networking payments are enabled and if electronic payment account information associated with a recipient is registered by the recipient on a recipient social network identity page; in response to determining that social networking payments are enabled and electronic payment account information is registered, displaying the recipient social network identity page in a social networking application on a sender remote computing device, the recipient social network identity page displaying a payment object interface; detecting selection of the payment object interface indicating that a user associated with the sender remote computing device intends to send a payment to the recipient; in response to the detecting, displaying, a payment information object on the displayed recipient social network identity page, the payment information object comprising fields to receive an input of payment transaction information via the sender remote computing device, the payment transaction information comprising at least a sender payment account identifier associated with a sender payment account and a payment amount; receiving the input of the payment transaction information; communicating to a payment processing system the received payment transaction information and an instruction to settle the payment amount from the sender payment account to a recipient payment account associated with the recipient; and in response to receiving the payment transaction information from the one or more computing devices, transferring, by the payment processing system, the payment amount from the sender payment account to the recipient payment account “ are limitations, which when considered as an ordered combination are indicative of integration into a practical application.  As noted in Applicant's Specification, "users are often reminded of money they owe to other individuals when reviewing their own social networking news feeds or viewing the social 
The independent claims address a "particular internet-centric problem" and specify "how interactions with the Internet were manipulated to yield a desired result" by "determining...if social networking payments are enabled and if electronic payment account information associated with a recipient is registered by the recipient on a recipient social network identity page," "in response to determining that social networking payments are enabled and electronic payment account information is registered on the recipient social network identity page, displaying...the recipient social network identity page in a social networking application on a sender remote computer device, the recipient social network identity page displaying a payment object interface," "detecting... selection of the payment object interface on the recipient social network identity page by a user associated with the sender remote computing device indicating that the user associated with the sender remote computing device intends to send a payment to a recipient associated with the recipient social network identity page," "in response to detecting the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691